Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brennecke et al (US Patent 5,817,199).
Brennecke discloses a method and apparatus for ultrasonic bonding. As shown in Figs. 1-2. Web materials 14 and 16 are fed toward anvil roll 20. Rotary ultrasonic horns or sonotrodes 22A-D cooperate with the anvil roll to ultrasonically weld the materials 14 and 16 to form composite web 10. Downstream nip rolls 18 feed and inherently press the composite material 10. See col. 5, line 17 through col. 6, line 28.
Applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (US 2014/0286697) in view of Brennecke et al (US Patent 5,817,199).
Takeuchi discloses a method for joining members and a composite joint member. As shown in Fig. 1, two fiber-composite materials 2 and 3 are heated and joined along surfaces A and B. This joining is accomplished by applying pressure and ultrasonic vibrations to the materials (paragraph [0036]). Each of the composite materials 2 and 3 may comprise a thermoplastic resin such as polycarbonate (paragraph [0023]) with carbon fibers embedded therein. The amount of thermoplastic resin in the composite material ranges from 50 to 1000 parts by mass per 100 parts by mass of the carbon fibers (paragraph 22). It is the examiner's position that one having ordinary skill in the art would recognize that this volume ratio falls within the claimed mass ratio of 20-80% of fibers.

Brennecke discloses a method and apparatus for ultrasonic bonding. As shown in Figs. 1-2. Web materials 14 and 16 are fed toward anvil roll 20. Rotary ultrasonic horns or sonotrodes 22A-D cooperate with the anvil roll to ultrasonically weld the materials 14 and 16 to form composite web 10. Downstream nip rolls 18 feed and inherently press the composite material 10. See col. 5, line 17 through col. 6, line 28.
It would have been obvious to one having ordinary skill in the art to employ the rotary sonotrode and anvil, as taught by Brennecke, in the method of Takeuchi in order to provide the predictable result of enabling welding of the materials since Takeuchi specifically discloses employ ultrasonic vibrations to effect welding.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,926,481. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-8 and 15 are contained within or made obvious by claims 1-2 of US Patent 10,926,481.
In particular, ‘481 recites sheeting article reinforced with unidirectionally aligned endless fibres which comprises a matrix of polycarbonate and which comprises at least one region as a melting region which has a lower content of fibres than the remaining regions of the sheeting article, wherein the content of fibres in the melting region is one half or less of the fibre content of the remaining regions of the sheeting article, wherein the melting regions are in the region of the abutting ends and are 0.1 mm to 3 mm deep measured perpendicularly to the abutting end inwards into the sheeting article. ‘481 further recites a method comprising producing fibre-reinforced final sheetings by ultrasonic welding utilizing the sheeting article. It is the examiner’s position that this makes obvious the limitations of applicant’s claims 1-8 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 10-14 depend from article claim 8, instead of from apparatus claim 9. For this office action, the examiner assumes claims 10-14 depend from claims 9 and 12, respectively. In response to this office action, the applicant is requested to clarify the dependency of these claims.

Allowable Subject Matter
Claims 7 and 15 would be allowed if applicant files a proper terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, in a process for joining two sheeting articles reinforced with unidirectionally aligned endless fibres by ultrasonic welding, the prior art does not teach or make obvious the concept of at least one region as a melting region which has a lower content of fibres than the remaining regions of the sheeting article, wherein the content of fibres in the melting region is one half or less, of the fibre content of the remaining regions of the sheeting article in the manner claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745